     Case 3:17-cv-01112-JLS-NLS Document 84 Filed 04/15/19 PageID.1232 Page 1 of 7



 1    J. MARK WAXMAN (SBN 58579)                  ROBERT L. TEEL (SBN 127081)
         mwaxman@foley.com                          lawoffice@rlteel.com
 2
      NICHOLAS J. FOX (SBN 279577)                LAW OFFICE OF ROBERT L. TEEL
 3       nfox@foley.com                           1425 Broadway, Mail Code: 20-6690
      FOLEY & LARDNER LLP                         Seattle, Washington 98122
 4    3579 VALLEY CENTRE DRIVE, SUITE 300         T: 866. 833.5529 // F:855.609.6911
      SAN DIEGO, CA 92130
 5    T: 858.847.6700 // F: 858.792.6773
 6
      EILEEN R. RIDLEY (SBN 151735)               GEOFFREY M. RAUX (pro hac vice)
 7      eridley@foley.com                           graux@foley.com
      ALAN R. OUELLETTE (SBN 272745)              FOLEY & LARDNER LLP
 8      aouellette@foley.com                      111 Huntington Avenue
      FOLEY & LARDNER LLP                         Boston, MA 02199-7610
 9                                                T: 617.342.4000 // F: 617.342.4001
      555 California Street, Suite 1700
10    San Francisco, CA 94104-1520
      T: 415.434.4484 // F: 415.434.4507
11
     Attorneys for Plaintiffs SYLVESTER OWINO,
12   JONATHAN GOMEZ, and the Proposed Class(es)
13                         UNITED STATES DISTRICT COURT
14                      SOUTHERN DISTRICT OF CALIFORNIA
15 SYLVESTER OWINO and JONATHAN               )   Case No. 3:17-CV-01112-JLS-NLS
   GOMEZ,    on behalf of themselves and all
16 others similarly situated,
                                              )
                                              )
17                              Plaintiffs,   )   CLASS ACTION
                                              )
18
                vs.                           )
                                              )   PLAINTIFFS’ NOTICE OF MOTION
19
     CORECIVIC, INC.,                         )   AND MOTION FOR CLASS
                                              )   CERTIFICATION
20
                                  Defendant. )
                                              )
21
                                              )
     CORECIVIC, INC.,                         )   Date: July 11, 2019
22                         Counter-Claimant, ))
                                                  Time: 1:30 p.m.
                                              )   Place: Courtroom 4D
23
                                              )
24                vs.                         )
                                              )   Judge: Hon. Janis L. Sammartino
     SYLVESTER OWINO and JONATHAN )               Magistrate: Hon. Nita L. Stormes
25
     GOMEZ, on behalf of themselves and all )
26   others similarly situated,               )
                                                  DEMAND FOR JURY TRIAL
                         Counter-Defendants. ))
27
                                              )
28


                                                         Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 84 Filed 04/15/19 PageID.1233 Page 2 of 7



 1         NOTICE OF MOTION AND MOTION FOR CLASS CERTIFICATION
 2         TO ALL PARTIES AND TO THEIR ATTORNEYS OF RECORD:
 3         PLEASE TAKE NOTICE that on July 11, 2019, at 1:30 p.m., or as soon
 4   thereafter as the matter may be heard in Courtroom 4D of the above-entitled Court,
 5   Plaintiffs Sylvester Owino and Jonathan Gomez (“Plaintiffs”), individually and on behalf
 6   of the putative classes, by and through their undersigned counsel, will and hereby do
 7   move this Court, pursuant to Federal Rule of Civil Procedure 23, to certify the following
 8   five classes:
 9         CA Labor Law Class: For Plaintiffs’ claims for violations of the California Labor
10   Code, violations of California Industrial Welfare Commission’s (the “IWC”) Wage Order
11   No. 5-2001, violations of California’s Unfair Competition Law, California Business and
12   Professions Code § 17200, et seq. (the “UCL”), unjust enrichment and negligence,
13   Plaintiffs seek to certify the following class: All ICE detainees who (i) were detained at a
14   CoreCivic facility located in California between May 31, 2013 and the present, and (ii)
15   worked through CoreCivic’s voluntary work program (the “VWP”) during their period of
16   detention in California (the “CA Labor Law Class”).
17         CA Forced Labor Class: For Plaintiffs’ claims for violations of the California
18   Trafficking Victims Protection Act, Cal. Civil Code § 52.5 (the “California TVPA”),
19   violations of the UCL, unjust enrichment and negligence, Plaintiffs seek to certify the
20   following class: All ICE detainees who (i) were detained at a CoreCivic facility located in
21 California between January 1, 2006 and the present, (ii) cleaned areas of the facilities

22 above and beyond the personal housekeeping tasks enumerated in ICE’s Performance-

23 Based National Detention Standards 2011 (the “ICE PBNDS”), and (iii) performed such

24 work under threat of discipline irrespective of whether the work was paid or unpaid (the

25 “CA Forced Labor Class”).

26         CA Basic Necessities Class: For Plaintiffs’ claims for violations of the CA TVPA,
27   violations of the UCL, unjust enrichment and negligence, Plaintiffs seek to certify the
28   following class: All ICE detainees who (i) were detained at a CoreCivic facility located in

                                              -1-          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 84 Filed 04/15/19 PageID.1234 Page 3 of 7



 1   California between January 1, 2006 and the present, (ii) worked through CoreCivic’s
 2   VWP, and (iii) purchased basic living necessities through CoreCivic’s commissary
 3 during their period of detention in California (the “CA Basic Necessities Class”).

 4         National Forced Labor Class: For Plaintiffs’ claims for violations of the
 5   Trafficking Victims Protection Act, 18 U.S.C. § 1589, et seq. (the “Federal TVPA”),
 6 Plaintiffs seek to certify the following class: All ICE detainees who (i) were detained at a

 7   CoreCivic facility between December 23, 2008 and the present, (ii) cleaned areas of the
 8   facilities above and beyond the personal housekeeping tasks enumerated in the ICE
 9 PBNDS, and (iii) performed such work under threat of discipline irrespective of whether

10   the work was paid or unpaid (the “National Forced Labor Class”).
11         National Basic Necessities Class: For Plaintiffs’ claim for violations of the
12   Federal TVPA, Plaintiffs seek to certify the following class: All ICE detainees who (i)
13 were detained at a CoreCivic facility between December 23, 2008 to the present, (ii)

14 worked through CoreCivic’s VWP, and (iii) purchased basic living necessities through

15 CoreCivic’s commissary during their period of detention (the “National Basic

16   Necessities Class”).
17         Plaintiffs’ Motion is made on the grounds that all of the requirements for
18   certification in Rule 23(a) and Rule 23(b)(3) are satisfied for each of the five proposed
19   classes.
20         Numerosity: Rule 23(a)(1)’s requirement of numerosity is satisfied for each of
21 the proposed classes on the grounds that CoreCivic’s document productions and

22 discovery responses establish that there are at least 8,346 members of the CA Labor Law

23 Class. The CA Basic Necessities Class is comprised of most, if not all of the

24   approximately 17,319 ICE detainees that worked through CoreCivic’s voluntary work
25   program between January 1, 2006 and the present. The National Basic Necessities Class
26   is comprised of most, if not all, of the approximately 123,815 ICE detainees that worked
27   in CoreCivic’s California and non-California facilities between December 23, 2008 and
28   the present. The CA Forced Labor Class and the National Forced Labor Class arise out


                                              -2-          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 84 Filed 04/15/19 PageID.1235 Page 4 of 7



 1   of CoreCivic’s policy and practice of requiring all ICE detainees at its facilities to
 2   perform cleaning work outside of the ICE detainees’ immediate living areas under threat
 3   of discipline. Therefore, the CA and National Forced Labor Classes and Basic
 4 Necessities Classes necessarily include several thousands of former and current ICE

 5 detainees, and the requirement of numerosity is satisfied.

 6         Commonality: Fed. R Civ. P. 23(a)(2)’s requirement of commonality has been
 7 satisfied because whether the Class may recover on its claims hinges on questions of law

 8   and fact common to the proposed classes, including as follows:
 9         CA Labor Law Class: Plaintiffs’ claims on behalf of the CA Labor Law Class for
10   violations of the California Labor Code, violations of the IWC’s Wage Order No. 5-2001,
11 violations of the UCL, unjust enrichment and negligence all turn on a common legal

12 question: whether ICE detainees that worked through the voluntary work program at

13 CoreCivic’s facilities in California are employees of CoreCivic under California law and

14 entitled to the protections for employees set forth in the California Labor Code and the

15   IRC’s Wage Order No. 5-2001.
16         CA Forced Labor Class & CA Basic Necessities Class: Plaintiffs’ claims on
17   behalf of the CA Forced Labor Class and CA Basic Necessities Class for violations of the
18 CA TVPA, violations of the UCL, unjust enrichment and negligence all depend on the

19 resolution of a common legal question:

20          Whether CoreCivic’s policy and practice of requiring ICE detainees in its
21
             California facilities to clean areas of the facility above and beyond the personal
             housekeeping tasks enumerated in the ICE PBNDS under threat of discipline
22           constitutes “human trafficking” within the meaning of California Penal Code §
23
             236.1(a).
            Whether CoreCivic’s practice of withholding basic living necessities from ICE
24           detainees such that the only way they can obtain them is by working through
25           CoreCivic’s voluntary work program so that they can afford to purchase them
             from CoreCivic’s commissary constitutes “human trafficking” within the
26           meaning of California Penal Code § 236.1(a).
27         National Forced Labor Class & National Basic Necessities Class: As with the
28   CA Forced Labor Class and the CA Basic Necessities Class, Plaintiffs’ claims on behalf

                                               -3-          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 84 Filed 04/15/19 PageID.1236 Page 5 of 7



 1   of the National Forced Labor Class and National Basic Necessities Class for violations of
 2   the Federal TVPA depend on the resolution of common issues arising from the same
 3   policies and practices which were implemented at CoreCivic’s facilities throughout the
 4 United States, to wit:

 5          Whether CoreCivic’s policy and practice of requiring ICE detainees in its
 6
             California facilities to clean areas of the facility above and beyond the personal
             housekeeping tasks enumerated in the ICE PBNDS under threat of discipline
 7           constitutes “human trafficking” within the meaning of California Penal Code §
 8
             236.1(a).
            Whether CoreCivic’s practice of withholding basic living necessities from ICE
 9           detainees such that the only way they can obtain them is by working through
10           CoreCivic’s voluntary work program so that they can afford to purchase them
             from CoreCivic’s commissary constitutes “human trafficking” within the
11           meaning of California Penal Code § 236.1(a).
12         Typicality and Adequacy: Rule 23(a)(3)’s requirements of typicality and
13 adequacy are met in that Plaintiffs’ claims are typical of the other members of the

14 proposed classes because Plaintiffs were subject to CoreCivic’s uniform policies and

15 practices. Further, Plaintiffs and their counsel, The Law Office of Robert L. Teel and

16 Foley & Lardner, LLP, will fairly and adequately protect the interests of the proposed

17 class members. Plaintiffs have no interests antagonistic to those of the proposed class

18 members, and their counsel have the requisite experience and resources to litigate class

19 actions and this action in particular.

20         Predominance and Superiority: Rule 23(b)(3)’s predominance and superiority
21 requirements are also satisfied. The questions of law and fact common to the proposed

22 classes predominate over any questions that may affect members of the proposed classes

23 on an individual basis, and the class action mechanism is superior to any other available

24 method to reach a fair and efficient adjudication of the issues in the matter.

25         Further, Plaintiffs move the Court to certify (1) Plaintiffs Sylvester Owino and
26 Jonathan Gomez as representatives of the proposed class(es), and (2) Plaintiffs’ counsel

27 of record, The Law Office of Robert L. Teel and Foley & Lardner, LLP, as class counsel

28 for the five proposed classes.


                                             -4-          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 84 Filed 04/15/19 PageID.1237 Page 6 of 7



 1         Plaintiffs’ Motion is based on this Notice of Motion and Motion For Class
 2   Certification, the accompanying Memorandum of Points and Authorities and
 3   Declarations of Eileen R. Ridley, Robert L. Teel, Sylvester Owino, Jonathan Gomez,
 4   Jonathan Ortiz Dubon, and Emmanuel Nunez Carrillo, the pleadings and other papers on
 5   file in this matter, discovery produced to date, and upon any evidence or argument that
 6   may be presented at or before the hearing on this Motion.
 7   DATED: April 15, 2019                   FOLEY & LARDNER LLP
                                             J. Mark Waxman
 8
                                             Eileen R. Ridley
 9                                           Geoffrey Raux
                                             Nicholas J. Fox
10                                           Alan R. Ouellette
11

12
                                             /s/ Eileen R. Ridley
13                                           Eileen R. Ridley
                                             Attorneys for Plaintiffs SYLVESTER OWINO,
14                                           JONATHAN GOMEZ, and the Proposed
                                             Class(es)
15

16
                                             LAW OFFICE OF ROBERT L. TEEL
17                                           Robert L. Teel
                                               lawoffice@rlteel.com
18                                           1425 Broadway, Mail Code: 20-6690
19                                           Seattle, Washington 98122
                                             Telephone: (866) 833-5529
20                                           Facsimile: (855) 609-6911
21                                           Attorneys for Plaintiffs SYLVESTER OWINO,
                                             JONATHAN GOMEZ, and the Proposed
22
                                             Class(es)
23

24

25

26

27

28


                                             -5-          Case No. 3:17-CV-01112-JLS-NLS
     Case 3:17-cv-01112-JLS-NLS Document 84 Filed 04/15/19 PageID.1238 Page 7 of 7



 1                             CERTIFICATE OF SERVICE
 2         The undersigned hereby certifies that a true and correct copy of the above and
 3 foregoing document has been served on April 15, 2019 to all counsel of record who are

 4 deemed to have consented to electronic service via the Court’s CM/ECF system per Civil

 5 Local Rule 5.4.

 6
                                          /s/ Eileen R. Ridley
 7
                                          Eileen R. Ridley
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           -1-           Case No. 17-CV-01112-JLS-NLS
